                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *

             v.                                 *       Criminal No. GHJ-19-0340

ROBERT CARL DIIENNO                             *

       *           *       *         *      *       *       *       *        *       *


                            MOTION TO SUPPRESS STATEMENTS

       Mr. Robert Carl DiIenno, through undersigned counsel, hereby moves this Honorable

Court pursuant to Rule 12(b)(3) of the Federal Rules of Criminal Procedure to suppress any and all

statements, admissions, and confessions (“statements”) allegedly given by Mr. DiIenno, whether

oral, written or otherwise recorded, which the government proposes to use as evidence at trial. In

support whereof, Mr. DiIenno alleges as follows:

       1.         Mr. DiIenno is charged with enticement to travel interstate for purposes of

prostitution, 18 U.S.C. § 2422(a).

       2.         Discovery indicates that Mr. DiIenno allegedly made certain statements to law

enforcement. This motion seeks to exclude all alleged statements which the government may

seek to introduce at trial, whether or not such statements are yet known to counsel or are specified

herein. However, without limitation, the following alleged statements are specifically at issue:

Statements allegedly made by Mr. DiIenno to law enforcement officers on June 1, 2017.

       3.         Mr. DiIenno is entitled to a hearing regarding the voluntariness of any alleged

statements in accordance with the provisions of 18 U.S.C. § 3501 and the principles set forth in

United States v. Inman, 352 F.2d 954 (4th Cir. 1965). If, at such hearing, the government fails to

establish that such statements were not obtained in violation of Mr. DiIenno’s privilege against

self-incrimination, nor his right to counsel as guaranteed by the Fifth and Sixth Amendments to the

United States Constitution, nor the Supreme Court’s holding in Miranda v. Arizona, 384 U.S. 436
(1966), and were not otherwise involuntary, see Mincey v. Arizona, 437 U.S. 385 (1978); McNabb

v. United States, 318 U.S. 332 (1943), such statements should be suppressed.

       4.      Additionally, because the government did not have an arrest warrant for Mr.

DiIenno, it bears the burden of establishing that probable cause existed for a warrantless arrest or

that reasonable articulable suspicion existed for an investigative detention. Absent such probable

cause or reasonable suspicion, any and all alleged statements are excludable for the independent

reason that they are also the fruit of the unlawful seizure of Mr. DiIenno’s person and should be

suppressed under Wong Sun v. United States, 371 U.S. 471 (1963) and Brown v. Illinois, 422 U.S.

590 (1975).

       WHEREFORE, Mr. DiIenno moves that all statements, admissions and confessions

which the government proposes to use as evidence against him, whether oral, written or otherwise

recorded, be suppressed.

                                              Respectfully submitted,

                                              JAMES WYDA
                                              Federal Public Defender

                                                                /s/
                                              DOUGLAS R. MILLER (Bar # 18309)
                                              Assistant Federal Public Defender
                                              6411 Ivy Lane, Suite 710
                                              DiIennobelt, Maryland 20770-4510
                                              Phone: (301) 344-0600
                                              Fax: (301) 344-0019
                                              Email: douglas_miller@fd.org




                                                -2-
                                 REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the

District of Maryland, a hearing is requested on Defendant’s motion.

                                                                 /s/
                                            DOUGLAS R. MILLER (Bar # 18309)
                                            Assistant Federal Public Defender




                                              -3-
